Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Restriction/Election of Species
The Election filed 11/10/2020 in response to the Office Action of 6/11/2020 is acknowledged and has been entered.  
Applicant’s election of the following species is acknowledged: Species (a1): screening a host cell line for expression of hamster PLBL2 wherein the cell line is recombinant polypeptide expressing cell line; Species b2: antibody as the type of product, wherein the anybody is one per claims 67-69. Species c2, wherein the cell line is CHO. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 51-54, 60-69, 74-77, 82-89 are withdrawn as drawn to non-elected species a.  claim 49 is withdrawn as drawn to non-elected species c.  Claims 47-50, 70-73 are drawn to a non elected species a but after further consideration are rejoined with claims 55-59, 78-81.   As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL.
Claims 47-50, 70-73, 55-59, 78-81 are currently under consideration in view of the elected species.
Claim Objection(s)
Claims 47 and 55 are  being objected to because abbreviations such as; “PLBL2” should be spelled out at the first encounter in the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48, 50 and 56-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 48 and 56 recite (a) contacting a first capture antibody that binds hamster PLBL2 with the sample thereby generating a sample-capture antibody combination material; (b) contacting a second detection antibody that binds hamster PLBL2 with the sample- capture antibody combination material; and (c) detecting the second antibody bound to the sample-capture antibody combination material.  The scope of the claims is not clear as the term “material “ is vague.  The specification discloses a sample refers to a small portion of a larger quantity of material but does not defines what the “material” is. The specification discloses contaminant or impurities are also materials that are 
Therefore it is not clear whether the sample-capture antibody combination material refers to a sample-capture antibody immobilized on a solid material or whether it refers to a sample-capture antibody liquid mixture or it refers to a complex between antibody antigen or it refers to a label that luminesces on the sample-capture antibody.  The term is indefinite because the specification does not clearly defines  the term and therefore not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 50 and 57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon)  without significantly more. The claim(s) recite(s) an abstract idea. These judicial exceptions are not integrated into a practical application  see analysis under  Step 2A 
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues:
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A, Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claims are directed to an abstract idea. 
 Specifically, the claims are  directed to an abstract idea, because the step of calculating based on the detection of the second antibody relates to a mathematical relationship between a an amount and a detected signal as well as it refers to a mathematical calculation which are considered mathematical concepts.  
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application. 
This judicial exception is not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application.  There are no subsequent steps recited that would be performed depending on the results of the assay. Here, applicant's method steps are not tied to a particular machine and does not perform a transformation.
Step 2B 

The claim does not include any active steps that would constitute a practical application, i.e. steps that apply, rely on or use the judicial exception in a manner such that the claims amount to significantly more than the judicial exception itself. No action beyond “correlation step” is required; as in Mayo, there is no requirement that a doctor act on the results of the method.  Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claims 47, 55, 58-59 are rejected are rejected under 35 U.S.C. 102(a)(1)) as being anticipated by Tait et al (Biotechnology and Bioengineering, 2012; Vol. 109, No. 4, pages 971-982 with Supplement).
Claims of this invention are drawn to:  a method of screening a host cell line for expression of hamster PLBL2 comprising: detecting PLBL2 in a sample obtained from the host cell line (claim 47);  a method of screening a recombinant polypeptide-expressing cell line for expression of hamster PLBL2, wherein the recombinant polypeptide-expressing cell line is a product cell line, comprising: detecting PLBL2 in a sample obtained from the product cell line (claim 55) .  
Tait et al.  teach throughout the publication and especially in Abstract, detection of host cell proteins (HCP) in the culture supernatants of antibody-producing CHO cell and null cells, during batch and fed-batch cultures (Abstract) wherein the CHO cell line is stably expressing an IgG4 monoclonal antibody (bridging paragraph column left/right, page 972).  Tait et al.  teach the method comprises detecting and quantifying PLBL2 wherein PLBL2 content increases during the cell culture production of therapeutic recombinant proteins over different harvest points from a fed-batch fermentation (supplementary table S7, see pages 140, 145).  Tait et al teach detecting and quantifying the amount of the product with protein G-HPLC (page 973, left 2bd paragraph), 2D-PAGE (Fig.2) or SELDI-TOF (Fig.3) (instant claim 58-59
Tait et al. teach the method can be used to identify specific HCP between cell lines and throughout the culture and screen cell lines on the basis of improved HCP profiles (Page 980, left first paragraph; right last paragraph).  In addition, as Tait et al.  teach the instant method step, Tait et al.  teach the instant uses as recited in the preambles, as evidenced by the instant specification.  

Claims 47-48, 55-56, 58-59 are rejected are rejected under 35 U.S.C. 102(a)(1)) as being anticipated by Wang et al. (Biotechnology and Bioengineering, 2009; Vol. 103, No. 3, pages 446-458) as evidenced by PLBL2 ELISA (2006;retrieved from https://www.mybiosource.com/plbd2-hamster-elisa-kits/putative-phospholipase-b-like-2/282644) 
Wang et al. teach throughout the publication and especially in Abstract, host cell protein (HCP’s) are unique for their respective cell strains and commonly present in cultures of cells that express a biological product, wherein the biological product can be for example a monoclonal antibody (page 446).   Wang et al. teach that sandwich ELISA can be used for the quantitation of host cell protein (HCP’s) present in cultures of cell lines expressing the recombinant biological product.  In particular, Wang et al. teach  the ELISA comprises: contacting a first capture antibody that can bind HCP’s with the sample to form a complex which reads on the instant sample-capture antibody combination material; contacting a second detection antibody that can bind sample-capture antibody combination material; and detecting the second antibody bound to the sample-capture antibody combination material (page 451, Fig.4, left top row), wherein the first and second antibodies are raised from immunogens prepared from null cell 
In particular, PLBL2 ELISA teach throughout the publication antibodies for capturing and detecting PLBL2 in a sandwich ELISA format (page 4).  
A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Regarding claims 58-59, Wang et al teach detecting and quantifying the product comprising  an affinity column (Fig. 5). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al as applied to claims 47-48 in view of Tait  et al. and  PLBL2 ELISA. 
Wang et al is relied upon as in the 102 rejection above and is silent regarding calculating the amount of hamster PLBL2 in the sample.
Tait  et al. and  PLBL2 ELISA are relied upon as in the 102 rejection above.  
it would have been prima facie obvious, before the effective filing of the claimed invention, to further detect and calculate the amount of PLBL2 in the sample of Wang with an ELISA as taught in PLBL2 ELISA to compare to the PLBL2 the expression levels taught in Tait  et al.  One would be motivated to do so, as ELISA for PLBL2 was commercially available for convenience and because Tait et al teach ELISA is the gold method for giving a rapid assessment of the concentration of host cell proteins and has been successfully used to monitor the clearance of host cell proteins in processing (page 972, left column), wherein as PLBL2 is a relevant host cell contaminant that as taught in Tait  et al.   

Claims 48, 50, 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Tait  et al. as applied to claims 47, 55, 58-59 and  PLBL2 ELISA.
Tait  et al. is silent regarding contacting the sample with a first capture antibody that binds hamster PLBL2 to generate a sample-capture antibody combination material and further contacting a second detection antibody that binds with sample-capture 
PLBL2 ELISA is relied upon as in the 102 rejection above. 
It would have been prima facie obvious, before the effective filing of the claimed invention,  to use the PLBL2 ELISA  to detect and quantitate PLBL2 in the samples of Tait  et al. by contacting the sample with capture and detection antibody and detect the second antibody a sandwich ELISA as taught in PLBL2 ELISA to compare to the  PLBL2 the expression levels taught in Tait  et al.  
One would be motivated to do so, as ELISA for PLBL2 was commercially available for convenience and because Tait et al teach ELISA is the gold method for giving a rapid assessment of the concentration of host cell proteins and has been successfully used to monitor the clearance of host cell proteins in processing (page 972, left column), wherein as PLBL2 is a relevant host cell contaminant that as taught in Tait  et al.   
Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 47-50, 70-73, 55-59, 78-81 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24  US PAT 9,945,858   referred as ‘858.
Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite detecting the same marker PLBL2 in the same samples with antibodies that are species of the genus detecting for claims  47-50, 55-59, and are the same antibodies as recited in claims 70-73, 78-81.  
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641